Citation Nr: 1456240	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-17 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for headache disorder. 

2.  Entitlement to service connection for a psychiatric disorder, to include mood disorder. 

3.  Entitlement to service connection for alcoholism. 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1979 to August 1982. 

These matters come on appeal before the Board of Veterans' Appeals from a January 2011 rating decision by the Department of Veterans Affairs, Regional Office located in Jackson, Mississippi (RO), which denied the benefits sought on appeal. 

In March 2014, the Veteran testified before the undersigned Acting Veterans Law Judge during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).  

The Board has reviewed the Veteran's paper claims folder as well as the documents contained in the electronic files on VA paperless systems.

The issues of entitlement to service connection for psychiatric disorder and alcoholism are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the competent evidence of record is against finding that the Veteran's current headache disorder was incurred during service, within the first year after separation, or was otherwise related to his period of service, to include in-service head injury. 





CONCLUSION OF LAW

The criteria for entitlement to service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Prior to the initial adjudication of the Veteran's claims, VA sent a December 2010 notice letter that satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio at 187.  Also, in that letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records as well as his lay statements are in the file.  The Veteran has not identified any outstanding records of pertinent treatment.  Rather, during the March 2014 Board hearing, the Veteran informed the undersigned that all of his treatment records had been associated with the claims folder. 

The Veteran was afforded with VA examination in November 2011.  In the examination report, the examiner recorded the Veteran's subjective medical history, identified the nature of the claimed disorder, and provided a medical opinion on the etiology of the diagnosed disorder.  The examiner then addressed the question of whether the Veteran's current diagnosed headache disorder was in any way related to his period of service, and provided a rationale statement in support of the medical conclusion.  The Board finds that the findings from the VA examination reports and the medical conclusion in the 2012 VA medical opinion report are fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions. The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Certain chronic diseases, including migraine, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for a headache disorder.  He reports that he sustained a head injury in August 1980 while he was stationed at Fort Knox, in Kentucky, and he has experienced headaches since then.  See March 2014 Board hearing transcript.  The Veteran has further reported that he had previously believed that his symptoms were associated with hangover headaches, but he had notice his headaches had become worse over the years and continued after he had stopped drinking.  See the report of a January 2011 VA examination report. 

The record demonstrates that the Veteran has sought treatment for headaches and the report of a January 2011 VA examination shows a diagnosis of headache disorder.  Accordingly, the medical evidence establishes the first element (1) current disability. 

Concerning the second element (2), in-service disease or injury, a review of the Veteran's service treatment records show that he sought treatment in August 1980 for contusion to the skull after being hit by an object during field training.  At that time, the Veteran complained of headache and dizziness.  He was evaluated and advised to return for follow-up if needed.  Subsequent service treatment record do not show any complaints or treatment for headaches.  The available record does not contain reports of medical history or examination prior to separation, but it does contain a March 1982 report of dental medical history which does not show any indication of headache problems. 

The Veteran has not asserted, and the medical evidence of record does not show, that he sought any treatment immediately following his separation from service for any chronic headache disorder.  Indeed, the record shows that the Veteran did not seek treatment for any head-related problems until 1996, after he had suffered from another head injury when he was stuck in the head with a bottle.  Post-service VA treatment records show that he began complaining of chronic headaches in 2002, and in 2010, he complained of progressively worse headache which lead up to his diagnosis of Bell's palsy.  The medical evidence of record does not demonstrate that the Veteran had a chronic headache disorder in service or within the first year thereafter.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The remaining question on appeal is whether the Veteran's current diagnosed headache disorder is related to his in-service head injury and headache complaints.  Based on a review of the competent evidence, the Board finds that the preponderance of the evidence is against a finding that his current disorder is related to his period of service, to include his in-service head injury.  

The record lacks any medical evidence that links the Veteran's current headache disorder to his period of service.  Indeed, the January 2011 VA examiner provided medical opinion that heavily weighs against the Veteran's claim.  The VA examiner opined that it was less likely than not that the Veteran's current headache was caused by or related to his period of service, to include his in-service head injury and complaints.  The VA examiner noted post-traumatic headache typically occur at the time of or shortly after the head injury and resolve over the following weeks or month, and only a small percentage of patients have persistent headaches from head injury.  Based on a review of the claims folder, the VA examiner found that there was no evidence of chronic headache disorder shown in service and the post-service medical evidence suggested that his headaches were related to the onset of his Bell's palsy. 

The Board finds it highly pertinent that there is no contradictory medical opinion of record.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claim, and against the reasoned conclusions of the VA examiner; he has not done so.  See 38 U.S.C.A. § 5107(a) (it is a claimant's responsibility to support a claim for VA benefits). 

The Board considered whether the Veteran's lay evidence constitutes competent and credible evidence of etiology in this particular case.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  In this case, the Board concludes that the etiologies of headaches go beyond the capabilities of lay observations.  Although the Veteran is competent to report his symptoms of headaches, diagnosis of this disease and determination of the cause requires medical examination and detailed assessment of medical history.  The Board concludes that the Veteran does not possess the necessary medical training and is not competent to provide an etiology of the disorder. 

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases, including organic diseases of the nervous system, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, he Board has considered the Veteran's lay assertion of headache symptoms since service.  The Board acknowledges the competence of the Veteran's statements that he has had symptoms since his period of service.  These are competent recitations of facts as he recalls them.

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The United States Court of Appeals for Veterans Claims has made clear that the Board cannot determine that competent lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this case, the Board places less probative weight on the report of continuity of symptoms after service because it is inconsistent with service and post service treatment records.  The Board places less probative weight on the Veteran's reports of such symptoms since service as he did not make such a claim until decades after his period of service and just prior to filing his claim for entitlement to service connection in 2010.  Also, a review of the VA treatment records does not show consistent reports of chronic headaches.  

For the reasons set forth above, the Board finds any statement with regard to continuity of symptomatology since service lacks credibility and is of limited probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current headache disorder had its onset in service or is otherwise related to his period of service.  The evidence in this case is not so evenly balanced to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for headache disorder is denied. 


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder and alcoholism.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claims.  

The Veteran has not yet been afforded a VA psychiatric examination to determine the nature and etiology of his claim acquired psychiatric disorder.  The Board does not have sufficient medical evidence to ascertain whether his currently diagnosed liver condition is related to service.  Thus, a VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  During the March 2014 Board hearing, the Veteran reported that his pyshciatric symptoms had an onset during his period of service and he indicated that he had begun drinking during his period of service as self-medication for symptoms.  The Veteran is competent to report the onset of his symptoms and drinking problems.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notably, the Veteran's VA treatment record indicates that his mood disorder is associated with his Bell's palsy; however, the Veteran has reported the onset of his mental health symptoms well before he was diagnosed with Bell's palsy.  On remand, the Veteran should be afforded with VA psychiatric examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder. 

The Board acknowledges the intertwined nature of the Veteran's alcoholism and his claimed psychiatric disorder.  To the extent that the Veteran's alcoholism might be proximately caused or aggravated by his acquired psychiatric disorder, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA psychiatric examination to determine the likely etiology of any current psychiatric disorder.  The Veteran's claims folder must be reviewed by the psychiatric examiner in conjunction with the examination and any indicated tests should be performed. 

Based on a review of the claims folder and findings from clinical evaluation, the VA examiner should identify the nature of the Veteran's psychiatric disorder(s).  

For each diagnosed disorder, the examiner should then provide an opinion as to whether the psychiatric disability is at least as likely as not (i.e. a 50% chance or better) related to the Veteran's military service.  In doing so, the VA examiner should consider the Veteran's reported onset of drinking in service and the possibility that his history of alcoholism masked the acquired psychiatric disorder. 

If the Veteran is found to have a current psychiatric disorder that is at least as likely as not related to service, , the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that his alcoholism is secondary to such diagnosed disorder.  In other words, the examiner should give an opinion as to whether the acquired psychiatric disorder caused or aggravates (increases the severity) of alcoholism.  If aggravation is found, the examiner should identify that aspect of the disease which is due to such aggravation.

Any opinion expressed must be accompanied by a complete rationale.

2. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


